
	
		I
		111th CONGRESS
		1st Session
		H. R. 2283
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to permit the Administrator of
		  the Environmental Protection Agency to waive the lifecycle greenhouse gas
		  emission reduction requirements for renewable fuel production, and for other
		  purposes.
	
	
		1.Direct lifecycle greenhouse
			 gas emissionsSection 211(o)
			 of the Clean Air Act (42 U.S.C. 7545(o)) is amended as follows:
			(1)In paragraph (1), by striking subparagraph
			 (H) and inserting the following:
				
					(H)Lifecycle
				greenhouse gas emissions
						(i)In
				generalThe term lifecycle greenhouse gas emissions
				means the aggregate quantity of direct greenhouse gas emissions relating to the
				full fuel lifecycle, as determined by the Administrator based on—
							(I)measurements taken
				using the most recent observable data; and
							(II)consideration of
				regional differences of renewable fuel production.
							(ii)InclusionsThe
				term lifecycle greenhouse gas emissions includes greenhouse gas
				emissions from all stages of fuel and feedstock production and distribution,
				from feedstock generation or extraction through the distribution and delivery
				and use of the finished fuel to the ultimate consumer, where the mass values
				for all greenhouse gases are adjusted to account for the relative global
				warming potential of the greenhouse gases.
						(iii)Availability
				of modelThe Administrator shall make the model used in measuring
				lifecycle greenhouse gas emissions publicly available before publishing any
				administrative action on lifecycle greenhouse gas
				emissions.
						.
			(2)By inserting after
			 paragraph (12) the following:
				
					(13)Waiver
				authority
						(A)In
				generalA renewable fuel manufacturer may petition the
				Administrator to waive, and the Administrator may waive, the lifecycle
				greenhouse gas emission reduction requirements for renewable fuel production
				set forth in paragraph (2)(A) if, as determined by the Administrator—
							(i)the requirements
				are the primary or contributing factor of a failure to achieve the applicable
				renewable fuels standard for biomass-based diesel, conventional biofuel,
				cellulosic biofuel, or advanced biofuel;
							(ii)the requirements
				are causing economic harm within the biofuels industry; or
							(iii)the requirements
				are directly or indirectly increasing the dependence of the United States on
				foreign oil.
							(B)Innovative
				production methods
							(i)In
				generalA renewable fuel manufacturer may petition the
				Administrator to certify an innovative production method that may result in
				lower lifecycle greenhouse gas emissions than the lifecycle greenhouse gas
				emissions of a renewable fuel determined by the Administrator under paragraph
				(1)(H).
							(ii)RequirementsA
				petition submitted under clause (i) shall include a full lifecycle greenhouse
				gas emission analysis of the applicable renewable fuel based on the lifecycle
				greenhouse gas emission model used by the Administrator.
							(C)Failure to
				actIf the Administrator does not approve or deny a petition
				submitted under subparagraph (A) or (B) by the date that is 90 days after the
				date of receipt of the petition, the petition shall be considered to be
				approved.
						(14)State
				low-carbon fuel standards
						(A)In
				generalNo waiver may be granted under subparagraph (B) or (C) of
				subsection (c)(4) in the case of a State low-carbon fuel standard or similar
				policy that requires a reduction in lifecycle greenhouse gas emissions for
				renewable fuels, unless the State standard or policy applies a lifecycle
				greenhouse gas emission baseline identical to the lifecycle greenhouse gas
				emissions of the fuel concerned as determined by the Administrator under
				paragraph (1)(H) and used for the Federal renewable fuels standard under this
				subsection.
						(B)Basis for
				measurementsMeasurements taken under a State standard for
				renewable fuel described in subparagraph (A) shall be based on observable data
				relating to the direct lifecycle greenhouse gas emissions from the renewable
				fuel.
						.
			
